internal_revenue_service appeals_office watt avenue sa sacramento ca release number release date date date uil code certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax tax periods ended this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the tax periods above your determination_letter dated is revoked our adverse determination as to your exempt status was made for the following reason s organizations exempt from tax under sec_501 of the internal_revenue_code including business_leagues formed to promote the common interests of members engaged in a particular line_of_business must not be organized for profit and no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual a substantial portion of your activities includes the performance of regular services for individual members including the administration of rebates of vendors to your individual members’ businesses rather than serving the industry as a whole or seeking to improve business conditions for the industry as a whole see sec_1_501_c_6_-1 therefore you are not an organization described in code sec_501 you do not promote the advancement of any particular line_of_business or the improvement of business conditions rather you serve the vendors and individual businesses of your members therefore you do not qualify for exemption as an organization described in sec_501 of the code you are required to file federal_income_tax returns on forms file your returns with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication cc tale a4 bi dolly ‘taxpayer kienificaton number ron oecembar person to contact number why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code f we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years - what you need to do if you agree what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate e 8th st stop 1005-aus austin tx phone fax for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures letter rev catalog number 34809f report of examination form_6018 publication publication letter rev catalog number 34809f atom of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer schedule no or exhibit year period ended december issue whether exemption as an organization described in the internal_revenue_code irc sec_501 qualifies for facts has never applied for exemption with the irs is filing a form_990 indicating it is described in sec_501 the bmfolo shows a current status code of and subsection of a review of the forms for organization primary activity is negotiating bulk trade purchases and negotiated vendor rebates with suggests that the and others and a review of the organization's website the organization aims and objectives is to encourage and foster the idea of unity goodwill and friendship as a basis to work together for developing advancing and improving the economic financial business and social interests of its members the organization provides its members bargaining power and act as a bargaining agent for and on their behalf to effectively negotiate and contract for better deals and better terms and conditions of doing business with vendors suppliers and service providers with whom its members do business to act as a disbursing agent for equitably and fairly disbursing the benefits amongst its members received for and on their behalf from any source s law issue internal_revenue_code irc sec_501 provides tax-exempt status to organizations described in sec_501 or d or sec_501 unless such exemption is denied under sec_502 or sec_503 in general sec_501 organizations are entities that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of a private individual and no substantial part of the activities of which involves certain lobbying or political activities sec_601 organizations consist of business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for footbail players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual form 886-a crev page -1- department of the treasury - internal_revenue_service department of the treasury - intemal revenue service form 886a name of taxpayer explanation of items schedule no or exhibit yeat period ended december sec_1_501_c_6_-1 provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league it is an organization of the same general class as a chamber of in order to qualify for exemption as a business league under sec_1 c - an exempt_organization must meet all of six tests persons having a common business_interest whose purpose is to promote the common business_interest not organized for profit that does not engage in a business ordinarily conducted for profit whose activities are directed at improvement of one or more lines of business as distinguished from the performance of particular services of the same general class as a chamber of commerce or a board_of trade sec_501 of the internal_revenue_code_of_1986 provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c of the income_tax regulation states that a business league is an association of persons having some common business interests the purpose of which is to promote such common interest and not to engage in a regular business other kind ordinarily carried on for profit the regulations further state that the activities of a business league should be directed to the improvement of business conditions in one or more lines the business as distinguished from the performance of particular services for individual members revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is form a qrev page -2- depariment of the treasury - internal_revenue_service department of the rcasury internat revenue service form 886a explanation of items name of taxpayes _ schedule no or exhibit yeat period ended december not entitled to exemption under sec_501 of the code as a business league even though it performs functions that are beneficial to the particular industry and the public generally the activities of the organization consisted of the maintenance of plan rooms for the convenience of members where plans and specifications for local construction projects together with the names of general contractors bidding on specific projects were filed in rev_rul c b exemption under sec_501 for the code was denied to organizations which maintain employment register for its members the ruling concluded that assisting the members to obtain employment was particular services for the individual persons as opposed to improvement other general business conditions of the profession revrul_67_77 1967_1_cb_138 denied exemption under sec_501of the code to an organization composed of dealers in a certain make of automobile in a designated area holding that that organization performed particular services for its members and thus did not engage in activities for the improvement of business conditions in the automotive industry as a whole the organization was organized and operated for the primary purpose of financing general advertising campaigns to promote with funds contributed by dealer members the sale of that make of automobile rev_rul c b defines a particular service for the purposes of sec_501 the code as being activity that serves as a convenience or economy to the members of the organization in the operation of their businesses revrul_68_182 1968_1_cb_263 holds that organizations promoting a single brand or product within a line_of_business do not qualify for exemption from income_tax under sec_501 of the code rev_rul c b holds that a nonprofit organization formed to promote the business welfare and interests of persons engaged in the contracting trade and related industries and whose principal activity is to provide its members with group workmen's_compensation insurance which was underwritten by a private insurance_company is not entitled to exemption under sec_501 to the code by providing group workmen's_compensation insurance for its members the organization relieves the members of obtaining this insurance on an individual basis resulting in a convenience in the conduct of their businesses therefore the organization was rendering particular services for individual persons as distinguished from the improvement of business conditions in the industry in general porm 886-a rev page -3- department of the ‘treasury - internal revenue secvice p department of the ‘treasury - internal_revenue_service form 886a explanation of items name of taxpayer i schedule no or exhibit yeat petriod ended december in rev_rul c b exemption under sec_501 of the code was denied to an organization which provides individual practice services for outside organizations the ruling concluded that the primary activity of the organization to service the bargaining agent between its members and the outside organizations and turn over compensation to its members constituted renderings particular services for individuals as distinguished from the improvement of business conditions taxpayer's position unknown at this time government's position issue in order to qualify for exemption as a business league under sec_1 c - an exempt_organization must meet all of six tests persons having a common business_interest whose purpose is to promote the common business_interest not organized for profit that does not engage in a business ordinarily conducted for profit whose activities are directed at improvement of one or more lines of business as distinguished from the performance of particular services of the same general class as a chamber of commerce or a board_of trade 's primary activities are to provide its members bargaining power and currently act as a bargaining agent for and on their behalf to effectively negotiate and contract for better deals and better terms and conditions of doing business with vendors suppliers and service providers with whom its members do business to act as a disbursing agent for equitably and fairly disbursing the benefits amongst its members received for and on their behalf from any source s sec_1 c of the income_tax regulation states that a business league is an association of persons having some common business interests the purpose of which is to promote such common interest and not to engage in a regular business other kind ordinarily carried on for profit the regulations further state that the activities of a business league should be directed to the improvement of business conditions in one or more lines the business as distinguished from the performance of particular services for individual members form 886-a ciev department of the treasury - internal_revenue_service page -4- department of the ‘treasury internal revenuc service f schedule no or aon exhibit e name of taxpayer explanation of items ‘ ry year period ended december the providing of a service to members as a primary activity is not consistent with a business league described under c it's the government's position that exemption as a business league under sec_1 c -1 _does not meet all six tests to qualify for conclusion it is the irs's position that tax under sec_501 does not qualify for exemption from federal income the taxpayer has also been made aware of the organization’s form_1120 filing requirement as of january if you agree to this conclusion please sign the attached forms and form_1120 is required for examination year and subsequent year if you disagree please submit a statement of your position form 886-a crev page -5- departinent of the treasury - internal_revenue_service
